Title: Thomas Jefferson to William Richardson, 6 [May] 1814
From: Jefferson, Thomas
To: Richardson, William


          Sir   Monticello Apr. May 6. 14.
          My grandaughter Ellen Randolph purchased for me at your store about a fortnight six weeks ago 15. yds of scarlet rattinett. we want 2. yds more to compleat the lining of the carriage it was intended
			 for. I will be obliged to you if you will do up that much compactly in the size and form of a moderate letter and
			 put it into the post office, to come by our first mail as it is the last article we want to finish a carriage, for which I am waiting to set out on a journey. if you have no more of the stuff, you would oblige me by procuring it elsewhere to
			 prevent disappointment and delay.
			 mr Gibson will be so good as to pay the price on your presenting him this letter. Accept my respects
          Th:
            Jefferson
        